 

Case 1:17-cr-00634-NRB Document 57 Filed 02/18/20 Page1of1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

February 18, 2020
BY ECF

The Honorable Naomi Reice Buchwald

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States vy. Roffman, 17 Cr. 634 (NRB)
Dear Judge Buchwald:

On February 13, 2020, the defendant in the above-captioned case filed a motion to suppress
evidence obtained from the defendant’s apartment pursuant to a search warrant and statements
made by the defendant on or about September 17, 2017. The Government’s response is currently
due on February 28.

As described in the Government’s letter of February 13, 2020 (ECF No. 54), the Assistant
United States Attorney who has handled this matter will be unable to try the case due to a
conflicting trial. Accordingly, the undersigned Assistant was assigned today to this case.

So
The Government now respectfully requests a two-week extension of its deadline to oppose the pdued
motion to suppress, until March 13, 2020. Defense counsel does not object to MELE

Harr JER chunld

UD
Respectfully submitted, Apr |: 20

GEOFFREY S. BERMAN
United States Attorney

Me a —

Andrew A. Rohrbach
Assistant United States Attorney
(212) 637-2345

 

 
